Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	As filed on 12/01/2021, Claims 1-16 are pending in the instant application.
Priority
The claim to priority to Italy 102019000008391 filed on 06/07/2019 has been acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/01/2021 has been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is the article by  Kieczykowski et al. J. Org. Chem., 1995, 8310-8312 (cited by Applicants in IDS).  Kieczykowski teach a process for making trihydrate sodium neridronate, which differs from the instantly claimed invention in that the hydrated from is different  trihydrate instead of hemihydrate in the present application,  in step d) of instant claims as Kieczykowski et al. does not teach cooling and ageing at 0-5°C after addition of the NaOH, instead the reference teach direct filtration after the addition of NaOH and the cooling, while in the present application there is step e) of warming up to 70°C after the addition of the base and before the cooling / filtration.  
Given that there is no teaching or suggestion in the prior art as to modifying the process of Kieczykowski et al. in order to arrive at the instantly claimed invention, the claims are prima facie allowable over the prior art.
Conclusion
	Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622